Citation Nr: 1414462	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a jaw or chin condition.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a heart valve problem, secondary to a staph infection caused by the jaw or chin condition.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service in the Army National Guard from September 1966 to March 1972.  The appellant does not contend that he had active duty service, and no active duty service is shown.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The appellant has no active duty service; therefore, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

The appellant contends that he has hearing loss, tinnitus, residuals of a fractured jaw, and a heart valve disease, as a result of his Army National Guard service.  

In a January 2008 statement, the appellant asserted that he fell and fractured his jaw during his period of ACDUTRA service.  He asserts that he spent two weeks in the Fort Bliss, Texas base hospital for treatment for his jaw injury, and that he contracted a staph infection as a result of that treatment.  Because no attempt to obtain the appellant's inpatient treatment records from the Fort Bliss, Texas base hospital has been made, a remand is necessary to request the records.

The claims file contains copies of the appellant's service treatment records, but those records appear to be incomplete.  Specifically, the appellant's report of medical examination conducted at separation from service, and any chronological reports of medical treatment that may exist are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources, including the Records Management Center (RMC), to attempt to verify any and all dates of the appellant's service in the National Guard, to include all of the periods of ACDUTRA and inactive duty training (INACDUTRA). If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record.

2.  Attempt to obtain all service treatment records from the appropriate sources.  Specifically, attempt to obtain all inpatient treatment records for the appellant's reported treatment for a jaw injury and staph infection at the base hospital at Fort Bliss, Texas during the period from November 1966 to April 1967 and associate them with the record. 

All negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.

3.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


